Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 31, 2014

                                     No. 04-13-00452-CV

             IN RE WILLA PETERS HUBBERD TESTAMENTARY TRUST,

                      From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 1986-PC-1440
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
Sitting:      Catherine Stone, Chief Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice


       The panel has considered the appellees Willa Yturri Graff and Frances Yturri's motion for
rehearing, and the motion is DENIED.




                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court